DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.      The present application is being examined under the pre-AIA  first to invent provisions
2.      Applicants ‘response and amendment of 2/28/2022 are   acknowledged. Claims 35, 38, 39, 48 and 49 have been amended.  Claims 36, 37, 40-42, 45-47 and 51-65 have been canceled.
Status of the Claims
3.      Claims 35, 38, 39, 43, 44 and 48-50 are pending in this application. Claims 35, 38, 39, 48 and 49 have been amended.  Claims 36, 37, 40-42, 45-47 and 51-65 have been canceled. Claims 1-34 have been canceled by previous amendment. Specification has been amended to correct typographical error in the Incorporation by Reference of Sequence listing section.
Drawings
4.      The corrected drawings in this application filed 4/16/2020 are accepted by the examiner.
Information Disclosure Statement
5.      The information disclosure statement filed 4/16/2020 has been considered.  Initialed copy is enclosed. 
Election/Restrictions
6.      Applicants’ election without traverse of 2/28/2022 is acknowledged.  Applicants elected invention II (claims 35,37, 38, 39, 41, 42).  Claims 37and 41-42 have been canceled. Claims 43-44 and 48-49 have amended to depend from elected claim 35. 
Claims 35, 38, 39, 43, 44 and 48-50 are under consideration. 

Claim Rejections - 35 USC § 112
7.      The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.      Claims 35, 38, 39, 43, 44 and 48-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
          The claims are directed to a method for producing a fusion protein comprising expressing in a cell an isolated polynucleotide that encodes the fusion protein, said fusion protein comprising:
      a) a first polypeptide having at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 3 or SEQ ID NO: 4, wherein said first polypeptide forms a loop conformation and is immunogenic,
      b) a second polypeptide having at least one T cell epitope (TCE), and comprising a pneumolysoid having an amino acid sequence having at least 90% sequence identity to SEQ ID NO: _7 and is immunogenic, and
     c) a third polypeptide comprising an amino acid sequence having at least 90% sequence identity to SEQ ID NO: _3 or SEQ ID NO:.4, wherein said third polypeptide forms a loop conformation and is immunogenic;
     wherein said fusion protein comprises said first, said second, and said third polypeptide in the following order: said first polypeptide operably linked to said second polypeptide operably linked to said third polypeptide and wherein said second polypeptide is heterologous to said first and said third polypeptides.
     Applicant is directed to the Written Description Training Materials, Revision 1, March 25, 2008. See Example 10, in particular. (Original Written Description Guidelines published in the Federal Register at 64 FR 71427, December 21, 1999 and in the Official Gazette at 1231 O.G. 123, February 29, 2000). 

 
To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession of the claimed invention. With respect to 90 % identity or numbers of substitutions/deletions/additions where said fragments have the ability to generate antibodies to SEQ IDs NO: 3 and 4.   The specification and the claims do not indicate what distinguishing attribute are shared by the members of the genus. Thus, the scope of the claims includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between genus members is permitted. Since the disclosure fails to describe the common attributes or characteristics that identify the members of the genus, and because the genus is highly variant, SEQ IDs NO: 3 and 4 are not insufficient to describe the genus of 90% variants or fragments. Applicant’s recitation that the polypeptides are immunogenic is noted, however this is a function of all peptides. Every peptide of at least 10 amino acid is capable of eliciting an antibody, and if the full-length protein is linearized the elicited antibody will also bind the full-length protein. Thus, applicant has not described a function, which is shared by the full length variants thereof of SEQ ID NO: 3 and 4 which would adequately describe the genus. One skilled in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus of the variants with 90% sequence identity. Thus, applicant was not in possession of the claimed genus.
Thus, the claimed invention encompasses r variants that have not been discovered yet.  There are no fragments or variants that meet the written description provision of 35 U.S.C. 112, first, paragraph.  The specification provides insufficient written description to support the genus encompassed by the claim.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)    The skilled artisan cannot envision the detailed chemical structure of the encompassed polypeptide regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class.   
To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d 1966.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence." MPEP 2163. The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163. Although the MPEP does not define what constitutes a sufficient number of representatives, the Courts have indicated what does not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.
The purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the "written description" inquiry, whatever is now claimed. See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).
Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, "'Written Description" Requirement (66 FR 1099-1111, January 5, 2001) state,"[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention" (Id. at 1104). Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was "ready for patenting" by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed. The Guidelines further state, "[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus'" (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus. As evidenced by Greenspan et al (Nature Biotechnology 7: 936-937, 1999), defining epitopes is not as easy as it seems. Greenspan et al. recommends defining an epitope by the structural characterization of the molecular interface between the antigen and the antibody is necessary to define an "epitope" (page 937, column 2). According to Greenspan et al., an epitope will include residues that make contacts with a ligand, here the antibody, but are energetically neutral, or even destabilizing to binding. Furthermore, an epitope will not include any residue not contacted by the antibody, even though substitution of such a residue might profoundly affect binding. Therefore, absent a detailed and particular description of a representative number, or at least a substantial number of the members of the genus of fragments, the skilled artisan could not immediately recognize that Applicant were in possession of the claimed genus of polypeptides at the time of filing. Therefore, because the art is unpredictable, in accordance with the Guidelines, the recitation of “fragments” or “variants” is not deemed representative of the claimed genus.  One of skill in the art would not envision that Applicant was in possession of the infinite genus of variants as set forth in the instant claims.  Thus, Applicant has not satisfied the requirements as set forth under 35 U.S.C. 112 first paragraph.



Claim Rejections - 35 USC § 102
9.        The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
10.       Claims  35,38, 39, 43, 44, 48, 49 and 50 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over El Kasmi et al. (WO 2008/039838 A2.) prior art of record applicants’ 1449. 
          The claims are directed to a method for producing a fusion protein comprising expressing in a cell an isolated polynucleotide that encodes the fusion protein, said fusion protein comprising:
      a) a first polypeptide having at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 3 or SEQ ID NO: 4, wherein said first polypeptide forms a loop conformation and is immunogenic,
      b) a second polypeptide having at least one T cell epitope (TCE), and comprising a pneumolysoid having an amino acid sequence having at least 90% sequence identity to SEQ ID NO: _7 and is immunogenic, and
     c) a third polypeptide comprising an amino acid sequence having at least 90% sequence identity to SEQ ID NO: _3 or SEQ ID NO:.4, wherein said third polypeptide forms a loop conformation and is immunogenic;
     wherein said fusion protein comprises said first, said second, and said third polypeptide in the following order: said first polypeptide operably linked to said second polypeptide operably linked to said third polypeptide and wherein said second polypeptide is heterologous to said first and said third polypeptides.
       El Kasmi et al. teach a method of producing fusion proteins, and fusion proteins (see claims specially claims 15, 25-28, 32-34, 38, 40, 48, 52, 52 pages 9, 15, 19, 20). El Kasmi et al. teach sequences having 100% identity to SEQ ID 3 and 4 (see sequence alignment below).  In regard to fusion proteins El Kasmi et al. teach that “In particular embodiments, an R21 or R22 loop polypeptide of the invention, more particularly an R21 or R22 cysteine mutant loop polypeptide, is engineered such that the polypeptide further comprises an amino acid sequence for a T cell epitope (TCE). See, for example, the TCE sequence of SEQ ID NO: 49 and SEQ ID NO: 66 (see page 18). El Kasmi et al. teach T-cell epitope (TCE) see claims 15, 38, 48 ad pages 15, 19. El Kasmi et al. teach an immunogenic composition and pharmaceutical carrier which elicit production of antibodies against   Streptococcus pneumoniae when administered to an animal (see claims 25-26, 32-35 and 52-52).  El Ksami et al. teach heterologous polypeptides such as tetanus toxoid and diphtheria toxoid (see claim 40). El Ksami et al. teach a loop conformation (see page 15, lines 21-39, page 19, lines 25-27 and page 20). As limitations of claims 38, 39 and 49 and mutations, those would be inherent in the sequences that are taught by El Kasmi et al. (see biotechnology). The prior art anticipates the claimed invention.
RESULT for SEQ ID NO: 3
RESULT 1
ARL93469
ID   ARL93469 standard; peptide; 30 AA.
XX
AC   ARL93469;
XX
DT   26-JUN-2008  (first entry)
XX
DE   S. pneumoniae TIGR4 CbpA engineered peptide SEQ ID 21.
XX
KW   therapeutic; prophylactic to disease; protein engineering;
KW   protein stabilization; antibody therapy; vector; gene transfer;
KW   immunogenicity; vaccine antibacterial; hybridoma; protein detection;
KW   immunization; streptococcus pneumoniae infection; antibacterial;
KW   choline binding protein A; CbpA; t-lymphocyte; epitope; cyclic.
XX
OS   Streptococcus pneumoniae TIGR4.
OS   Synthetic.
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   Disulfide-bond  2..28
XX
CC PN   WO2008039838-A2.
XX
CC PD   03-APR-2008.
XX
CC PF   26-SEP-2007; 2007WO-US079527.
XX
PR   27-SEP-2006; 2006US-0847446P.
XX
CC PA   (SJUD-) ST JUDE CHILDREN'S RES HOSPITAL.
XX
CC PI   El Kasmi KC,  Jordan B,  Kriwacki R,  Mann B,  Orihuela CJ;
CC PI   Tuomanen E;
XX
DR   WPI; 2008-G03193/38.
DR   N-PSDB; ARL93470.
XX
CC PT   New R21 or R29 loop polypeptide, useful for preventing a pneumococcal 
CC PT   infection or for treating an animal infected with or exposed to a 
CC PT   pneumococcal bacterium.
XX
CC PS   Claim 6; SEQ ID NO 21; 117pp; English.
XX
CC   The present invention relates to a novel R21 or R22 loop polypeptide, or 
CC   its variant or fragment, where the polypeptide comprises a synthetic 
CC   linkage which stabilizes the polypeptide in a desired conformation, 
CC   useful for preventing a pneumococcal infection or for treating an animal 
CC   infected with or exposed to a pneumococcal bacterium. The invention 
CC   further claims: (1) an isolated nucleic acid molecule that encodes the 
CC   polypeptide; (2) an expression cassette comprising the nucleic acid 
CC   molecule operably linked to a promoter; (3) a vector comprising the 
CC   expression cassette; (3) an immunogenic composition comprising at least 
CC   one polypeptide and a pharmaceutical carrier; (4) a vaccine, for treating
CC   or preventing a pneumococcal infection, comprising at least one 
CC   polypeptide in a pharmaceutical carrier, where the polypeptide is present
CC   in an amount for treating or preventing a pneumococcal infection; (5) a 
CC   method for preventing a pneumococcal infection in an animal; (6) a method
CC   for treating an animal infected with or exposed to a pneumococcal 
CC   bacterium; (7) an antibody that binds specifically to the polypeptide; 
CC   (8) a hybridoma cell line that produces an antibody; (9) a pharmaceutical
CC   composition comprising the antibody in combination with a pharmaceutical 
CC   carrier; (10) a method of detecting the presence of antibodies to a 
CC   pneumococcal bacterium in a biological sample obtained from an animal; 
CC   (11) a method for inhibiting the entry of a neurotrophic agent into the 
CC   brain of a animal; and (12) a method of conferring passive immunity to 
CC   Streptococcus pneumoniae, Neisseria meningitidis, or Haemophilus 
CC   influenzae in a subject. The polypeptide, immunogenic composition, 
CC   pharmaceutical composition, vaccine and methods are useful for preventing
CC   a pneumococcal infection or for treating an animal infected with or 
CC   exposed to a pneumococcal bacterium. The present sequence represents a 
CC   short synthetic peptide based on the S. pneumoniae CbpA construct, 
CC   comprising the pIgR binding site flanked by either twelve or twenty amino
CC   acids on each side and with a C-terminal T-cell epitope recognition 
CC   sequence in order to enhance immune response, useful for S. pneumoniae 
CC   vaccination. The peptide was made to fold into a sesired loop 
CC   conformation by engineering the sequence to comprise at least a first and
CC   a second cysteine residue to create a disulphide bridge.
XX
SQ   Sequence 30 AA;

  Query Match             100.0%;  Score 163;  DB 12;  Length 30;
  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ACKKAEDQKEEDRRNYPTNTYKTLELECAE 30
              ||||||||||||||||||||||||||||||
Db          1 ACKKAEDQKEEDRRNYPTNTYKTLELECAE 30

RESULT for SEQ ID NO:4
ARL93521
ID   ARL93521 standard; protein; 45 AA.
XX
AC   ARL93521;
XX
DT   26-JUN-2008  (first entry)
XX
DE   S. pneumoniae TIGR4 CbpA engineered peptide SEQ ID 73.
XX
KW   therapeutic; prophylactic to disease; protein engineering;
KW   protein stabilization; antibody therapy; vector; gene transfer;
KW   immunogenicity; vaccine antibacterial; hybridoma; protein detection;
KW   immunization; streptococcus pneumoniae infection; antibacterial;
KW   choline binding protein A; CbpA; t-lymphocyte; epitope; cyclic.
XX
OS   Streptococcus pneumoniae TIGR4.
OS   Synthetic.
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   Region          1..28
FT                   /note= "Linked T-cell epitope (TCE)"
FT   Disulfide-bond  31..44
XX
CC PN   WO2008039838-A2.
XX
CC PD   03-APR-2008.
XX
CC PF   26-SEP-2007; 2007WO-US079527.
XX
PR   27-SEP-2006; 2006US-0847446P.
XX
CC PA   (SJUD-) ST JUDE CHILDREN'S RES HOSPITAL.
XX
CC PI   El Kasmi KC,  Jordan B,  Kriwacki R,  Mann B,  Orihuela CJ;
CC PI   Tuomanen E;
XX
DR   WPI; 2008-G03193/38.
XX
CC PT   New R21 or R29 loop polypeptide, useful for preventing a pneumococcal 
CC PT   infection or for treating an animal infected with or exposed to a 
CC PT   pneumococcal bacterium.
XX
CC PS   Claim 6; SEQ ID NO 73; 117pp; English.
XX
CC   The present invention relates to a novel R21 or R22 loop polypeptide, or 
CC   its variant or fragment, where the polypeptide comprises a synthetic 
CC   linkage which stabilizes the polypeptide in a desired conformation, 
CC   useful for preventing a pneumococcal infection or for treating an animal 
CC   infected with or exposed to a pneumococcal bacterium. The invention 
CC   further claims: (1) an isolated nucleic acid molecule that encodes the 
CC   polypeptide; (2) an expression cassette comprising the nucleic acid 
CC   molecule operably linked to a promoter; (3) a vector comprising the 
CC   expression cassette; (3) an immunogenic composition comprising at least 
CC   one polypeptide and a pharmaceutical carrier; (4) a vaccine, for treating
CC   or preventing a pneumococcal infection, comprising at least one 
CC   polypeptide in a pharmaceutical carrier, where the polypeptide is present
CC   in an amount for treating or preventing a pneumococcal infection; (5) a 
CC   method for preventing a pneumococcal infection in an animal; (6) a method
CC   for treating an animal infected with or exposed to a pneumococcal 
CC   bacterium; (7) an antibody that binds specifically to the polypeptide; 
CC   (8) a hybridoma cell line that produces an antibody; (9) a pharmaceutical
CC   composition comprising the antibody in combination with a pharmaceutical 
CC   carrier; (10) a method of detecting the presence of antibodies to a 
CC   pneumococcal bacterium in a biological sample obtained from an animal; 
CC   (11) a method for inhibiting the entry of a neurotrophic agent into the 
CC   brain of a animal; and (12) a method of conferring passive immunity to 
CC   Streptococcus pneumoniae, Neisseria meningitidis, or Haemophilus 
CC   influenzae in a subject. The polypeptide, immunogenic composition, 
CC   pharmaceutical composition, vaccine and methods are useful for preventing
CC   a pneumococcal infection or for treating an animal infected with or 
CC   exposed to a pneumococcal bacterium. The present sequence represents a 
CC   short synthetic peptide based on the S. pneumoniae CbpA construct, 
CC   comprising the pIgR binding site flanked by either five or twelve amino 
CC   acids on each side and with a C-terminal T-cell epitope recognition 
CC   sequence in order to enhance immune response, useful for S. pneumoniae 
CC   vaccination. The peptide was made to fold into a sesired loop 
CC   conformation by engineering the sequence to comprise at least a first and
CC   a second cysteine residue to create a disulphide bridge.
XX
SQ   Sequence 45 AA;

  Query Match             100.0%;  Score 94;  DB 12;  Length 45;
  Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KECAKEPRNEEKVKQCK 17
              |||||||||||||||||
Db         29 KECAKEPRNEEKVKQCK 45


Conclusion
11.      No claims are allowed.
12.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khatol S Shahnan-Shah/
Examiner, Art Unit 1645
July 16, 2022


/JANA A HINES/Primary Examiner, Art Unit 1645